t c memo united_states tax_court visionmonitor software llc torgeir mantor tax_matters_partner petitioner v commissioner of internal revenue respondent docket no filed date richard e sympson and derek b matta for petitioner carl d inskeep and carol b mcclure for respondent memorandum findings_of_fact and opinion holmes judge torgeir mantor and his partner alan smith started visionmonitor software llc back in they contributed a good deal of their savings and labor but visionmonitor lost money for the first several years another partner a deep-pocketed corporation was willing to contribute nearly a million dollars to keep the firm afloat but it wanted mantor and smith to place themselves at greater risk mantor and smith responded by contributing their own promissory notes to visionmonitor in both and visionmonitor recorded the notes on its books as additional capital and accrued interest on them--but neither mantor nor smith funded them during either year mantor and smith argue that the notes increased their bases in visionmonitor which would let them claim greater passthrough losses from those years on their individual returns the commissioner says that visionmonitor’s basis in each note was zero because the partners’ bases in the notes were zero the partners reply that the notes put them at substantial financial risk and that should be enough findings_of_fact mantor received his bachelor’s degree in business in norway in and an mba from the university of wisconsin in he took a job in houston working as a financial analyst for a company called norse services houston inc norse was eventually bought by the american metallurgical coal company amc an investment_company focused on the energy industry mantor rose to become president of amc and worked there until as amc wound down most of its norse investments mantor decided to start visionmonitor in he made an initial capital_contribution of more than dollar_figure and with alan smith and amc founded the visionmonitor partnership visionmonitor burned money for the next four years and amc refused to shovel in any more unless mantor and smith put some additional skin in the game this was a problem--mantor and smith didn’t have the liquidity to contribute cash so they called their longtime attorney rick sympson to discuss some ideas smith asked sympson about the tax implications of contributing promissory notes to a partnership sympson did some cursory research to make sure that the notes would get him basis but testified that he relied mainly on the fact that mantor and smith were required by the other investors to contribute something more to the company he knew the notes were enforceable and that the partnership would put them down as assets on its balance_sheet so he told mantor and smith that the notes were appropriate capital contributions and would create partnership basis but he never issued a written legal opinion and didn’t an llc is a hybrid form of business_entity that shares some of the characteristics of a partnership and some of the characteristics of a corporation it has members rather than shareholders and an llc with more than one member is by default classified as a partnership for tax purposes sec_301_7701-3 proced admin regs because of this we refer to visionmonitor throughout as a partnership and its members as partners section references are to the internal_revenue_code and regulations in effect for the years in issue and rule references are to the tax_court rules_of_practice and procedure review any company documents before giving his oral advice this was still good enough for mantor and smith and mantor and smith agreed at the start of to a resolution of the managing members of visionmonitor they agreed to freeze their salaries to provide personal credit to the company vendors to ensure continued uninterrupted operations and to indebt themselves through notes payable to the company to improve the company’s financial position the resolution was the formal authorization for the issuance of the promissory notes from mantor and smith to visionmonitor this was also not their first time-- smith had already made contributions of promissory notes in and as had mantor in their notes were for dollar_figure and dollar_figure and their notes were for dollar_figure and dollar_figure this was enough for amc--satisfied that mantor and smith were all in amc provided visionmonitor an additional dollar_figure to sustain operations--and received in exchange dollar_figure in equity and dollar_figure in convertible debt the execution of this transaction was not perfect smith’s notes are signed and notarized but contain incorrect dates and incorrect values as to the amounts payable his note for dollar_figure states a written nominal amount of one hundred thousand dollars with a parenthetical next to it reading dollar_figure and the date date his note for dollar_figure similarly contains a nominal amount of one hundred thousand dollars with a parenthetical figure stating dollar_figure and the date date the amount of the parenthetical figure following the nominal amount of each note seems to include accrued but unpaid interest that smith owed on his previously contributed notes and the nominal amount seems to be a carryover from a prior draft of the note that sloppy proofreading didn’t catch but the amounts that the partners now claim as the face values of the notes are the values actually reported in visionmonitor’s books although neither the nominal amount nor the amount in the parentheses matches the amount that is identified on the visionmonitor return as smith’s and contributions mantor’s notes were never notarized but the dates on the unsigned acknowledgment certificates are date and date the nominal value of the note is stated as fifty thousand dollars dollar_figure and that of the note is stated as twenty five thousand dollars dollar_figure which is just what visionmonitor reported as mantor’s capital contributions unlike the interest on smith’s notes the interest that mantor promised to pay is not included in the parenthetical figure following the nominal amount of each note all four were 7-year balloon notes with 6-percent interest rates all four notes were unsecured and in none of them did either mantor or smith assume any partnership debt the notes also state the payee as visionmonitor investors llc which was not actually the name of the company this was to have been the name of a holding_company for visionmonitor software but everyone involved treated the notes as for the benefit of the actually existing company and they were consistently recorded as assets on that company’s books strapped for cash mantor and smith couldn’t make the interest payments and instead had visionmonitor report unpaid accrued interest on the unpaid promissory notes amc’s money did its work though and visionmonitor became profitable in and continued to grow in but this case is about visionmonitor’s loss years the commissioner audited both mantor’s and visionmonitor’s returns for and and then he issued both a notice_of_deficiency to the mantors and a notice of final_partnership_administrative_adjustment fpaa to mantor as not only were the notes a bit off but so were visionmonitor’s schedules k-1 visionmonitor reported mantor’s ending shares of profit loss and capital in a sec_43 and respectively but his beginning shares for a sec_61 and the same inconsistency is present on visionmonitor’s k-1 to mantor k-1 to smith and k-1 to amc there are no tax consequences from these mistakes tax_matters_partner of visionmonitor we consolidated the cases and tried them in texas where mantor continues to reside and where visionmonitor was organized and has its principal office see tex civ prac rem code ann sec_15 west the parties settled all the issues in the mantors’ individual case except for some items that both parties agreed needed to be dismissed for lack of jurisdiction and we severed that individual case after trial all that’s left for us to decide then is whether mantor and smith generated bases in their partnership interests when they contributed their personal promissory notes and whether any penalty is applicable i jurisdiction opinion partnerships don’t pay income_tax but they do file information returns and partners are supposed to use the numbers from those returns on their own individual returns see sec_701 sec_6031 sec_6222 tefra has a set of special tax under the tax equity and fiscal responsibility act of tefra pub_l_no sec_402 stat pincite any partnership must designate one of its partners as the tax_matters_partner tmp to handle its administrative issues with the commissioner and manage any resulting litigation the purpose of audits at the partnership level and of requiring partnerships to have a tmp is to have a single point of adjustment for all partnership items at the partnership level 128_tc_192 see sec_6231 sec_301_6231_a_7_-1 proced admin regs and audit rules that apply to all partnerships with exceptions that aren’t relevant here see sec_6231 tefra limits our jurisdiction at the partnership level to partnership items of the partnership for the partnership taxable_year to which the notice of final_partnership_administrative_adjustment relates the proper allocation of such items among the partners and the applicability of any penalty addition_to_tax or additional_amount which relates to an adjustment to a partnership_item sec_6226 emphasis added so what are partnership items sec_6231 says that t he term partnership_item means with respect to a partnership any item required to be taken into account for the partnership’s taxable_year under any provision of subtitle a to the extent regulations prescribed by the secretary provide that for purposes of this subtitle such item is more appropriately determined at the partnership level than at the partner level emphasis added partnership_item is still a term that’s fuzzy around the edges but there’s no blurriness here--a partner’s basis in contributed_property is definitely a partnership_item 129_tc_30 sec_301 a - a proced admin regs a nonpartnership item is an item which is or is treated as not a partnership_item sec_6231 and an affected_item is a nonpartnership item that is affected by the determination of a partnership_item see sec_6231 127_tc_75 ltd v commissioner tcmemo_2013_49 at 105_tcm_1309 the code continued once we spot a partnership_item we have jurisdiction to redetermine it regardless of whether the commissioner adjusted it in the fpaa see eg 138_tc_67 we also have jurisdiction to determine the proper allocation of these items among the partners and the applicability of any penalty addition_to_tax or additional_amount that relates to an adjustment to a partnership_item id ii contributed_property the value of what a partner contributes to his partnership can be tricky when he contributes something other than cash--like the notes at issue here visionmonitor argues that the contribution of the promissory notes increased mantor’s and smith’s outside bases in amounts equivalent to their face value but a partnership’s basis in property contributed by a partner is the adjusted_basis of that property in the hands of the contributing_partner at the time of the contribution sec_723 the commissioner argues that the company’s basis in the notes is zero because mantor’s and smith’s bases in them were each zero continued tells us that we can redetermine affected items with the exception of certain penalties and other nonpartnership_items only at the individual level and not in a partnership-level proceeding we have to agree with the commissioner we have long held that the contribution of a partner’s own note to his partnership isn’t the equivalent of a contribution of cash and without more it will not increase his basis in his partnership_interest see dakotah hills offices ltd p’ship v commissioner tcmemo_1998_134 75_tcm_2122 no increased basis because not cash_equivalent and not property in which partner has basis gemini twin fund iii v commissioner tcmemo_1991_315 62_tcm_104 partner’s outside_basis not increased by contribution of promissory note aff’d without published opinion 8_f3d_26 9th cir oden v commissioner tcmemo_1981_184 41_tcm_1285 partner has zero basis in own promissory note aff’d without published opinion 679_f2d_885 4th cir visionmonitor relies on 87_tc_1471 in gefen a partner executed a limited guaranty as a condition of her acquisition of an interest in a limited_partnership under its terms she assumed personal liability to revrul_80_235 1980_2_cb_229 summarizes this corner of partnership-tax law it states that the contribution of a note by itself does not increase a partner’s outside_basis because he has a zero basis in the note his outside_basis will however increase if and when he actually makes payments on the note id cf sec_1_704-1 income_tax regs providing that a partner’s capital_account is not increased with respect to a note written by that partner until there is either a taxable disposition of the note by the partnership or the partner makes principal payments on the note the partnership’s existing creditor for her pro_rata share of the partnership’s recourse indebtedness to that creditor she also agreed that the partnership could call on her to contribute to the partnership an amount equal to the partnership’s outstanding debt we held that she was entitled to increase her basis in the limited_partnership by the specific amount of the partnership’s recourse_debt that she personally assumed under the terms of this guaranty id pincite we pointed to sec_1_752-1 of the regulations which provides that a partner’s share of partnership liabilities is determined in accordance with her ratio for sharing losses under the partnership_agreement or if none of the partners has any personal liability with respect to a partnership_liability by allocating the share of liabilities under sec_752 in accordance with partner’s ratio for sharing profits id pincite0 citing sec_1_752-1 income_tax regs visionmonitor’s reliance on this case is misplaced in gefen unlike dakotah gemini twin fund iii and oden a limited_partner directly assumed partnership recourse indebtedness and also became obliged to make additional capital contributions see gefen t c pincite n visionmonitor argues that the notes in this case like the assumption of debt in gefen were necessary to persuade a third party to kick in more funding to a cash-strapped partnership but unlike the partner in gefen neither mantor nor smith were guaranteeing a preexisting partnership debt to a third party and they did not directly assume any of visionmonitor’s outside liabilities--these notes are their liability to visionmonitor not an assumption or guaranty of visionmonitor’s debt to a third party mantor did sign a resolution in that included a promise to provide personal credit to the company vendors to ensure continued uninterrupted operations --but there’s no evidence that either he or smith ever actually provided that credit and there’s also no evidence that mantor or smith were personally obliged under the visionmonitor partnership_agreement to contribute a fixed amount for a specific preexisting partnership_liability this means these cases are more like dakotah gemini twin fund iii and oden as in gemini twin fund iii the partners here contributed their personal promissory notes to the partnership here as there the partners each have no adjusted_basis in the notes and until they are paid the notes are only a contractual obligation to their partnership mantor made a payment under his notes only in and the record has no evidence that smith ever did we therefore find that mantor’s and smith’s bases in their promissory notes during the and tax years were zero and accordingly that visionmonitor’s basis in the contributed notes was also zero iii penalties all that is left is the penalties that the commissioner argues are applicable at the partnership level see sec_6221 as the supreme court recently noted in united_states v woods u s ___ ___ 134_sct_557 p rohibiting courts in partnership-level proceedings from considering the applicability of penalties that require partner-level inquiries would be inconsistent with the nature of the ‘applicability’ determination that tefra requires applicable here means whether the penalties ‘relate to an adjustment to a partnership_item id at ___ s ct pincite quoting sec_6226 591_f3d_649 d c cir quoting sec_6226 aff’g in part rev’g in part and remanding 131_tc_84 visionmonitor argues that the notes should be included in outside_basis because mantor and smith were at risk under sec_465 it argues that the substance of the transaction made mantor and smith ultimately responsible for a fixed and definite obligation that nothing in the code or caselaw makes any explicit preclusion of partnership debts made to the partners themselves and that the promissory notes constituted genuine indebtedness the commissioner retorts that the at_risk_limitation isn’t a partnership-level determination and isn’t something we can determine here it’s also an issue that we don’t have to decide because the relevant question isn’t whether the notes were a debt owed by the partners to visionmonitor but whether the partners had basis in the notes see 99_tc_298 tefra gives courts in partnership-level proceedings jurisdiction to determine the applicability of any penalty that could result from an adjustment to a partnership_item even if imposing the penalty would also require determining affected or non-partnership items such as outside_basis woods u s at ___ s ct pincite therefore the actual assessment of a penalty relating to an adjustment of a partnership_item is done at the partner level but is based on partnership-level determinations sec_301_6221-1 proced admin regs partnership-penalty law gets even more complicated when one looks at defenses because jurisdiction over them can exist at both the partnership and partner levels the partnership itself may have a defense to a penalty that would shield all its partners one partner may have a defense to the penalty that’s all his own our court has jurisdiction to rule on any partnership-level defense but partners have to take their partner-level defenses to a refund forum 129_tc_8 with this background out of the way we now turn to the applicability of any penalty and the merits of any partnership-level defenses the commissioner argues that the 20-percent sec_6662 accuracy-related_penalties are applicable to visionmonitor’s position that the contributed notes had a nonzero basis he claims this was negligent an intentional disregard of the rules or regulations and caused the substantial-understatement penalty to be applicable to the mantors see sec_6662 b - we have little doubt that these grounds make the sec_6662 accuracy- related penalty applicable consider the substantial-understatement penalty see sec_6662 d there is a substantial_understatement of tax if the amount well maybe if the commissioner assesses a tax and then tries to collect any unpaid portion of it by filing notices of liens against or levying on a taxpayer’s property the code grants taxpayers a collection_due_process_hearing see sec_6320 sec_6330 and we have jurisdiction to review the commissioner’s determinations after these hearings and our review of the commissioner's determinations might well be de novo inasmuch as a partner assessed a partnership-level penalty may never receive a notice_of_deficiency or otherwise have a preassessment opportunity to dispute his underlying tax_liability see 136_tc_455 n 133_tc_270 lindberg v commissioner tcmemo_2010_67 wl at but we’ll just note this wrinkle for now and iron it out if it ever comes to us of the understatement exceeds the greater of percent of the tax required to be shown on the return or dollar_figure sec_6662 but the determination of an underpayment cannot happen at the partnership level because partnerships don’t pay taxes partners do we can however still determine the applicability of the understatement or negligence or intentional-disregard penalty at the partnership level as judge marvel presciently observed related just means a logical and causal relationship 135_tc_581 marvel j dissenting tigers eye trading llc t c pincite marvel j still dissenting see also woods u s at ___ s ct pincite marvel j vindicated applicability of penalties that relate to the adjustment of a partnership_item must be litigated in the partnership-level proceeding we know that a partner’s basis in contributed_property like the notes in this case is definitely a partnership_item see nussdorf t c pincite so the accuracy-related_penalty for an understatement_of_tax relates to an adjustment to the reported basis visionmonitor misreported the notes as increases in the capital accounts of smith and mantor thus we find that the substantial-understatement penalty is applicable here the commissioner can’t stack accuracy-related_penalties sec_1_6662-2 income_tax regs so we can quickly turn to the question of visionmonitor’s defense without considering whether visionmonitor’s return position was also negligent or showed intentional disregard of the rules or regulations visionmonitor’s only defense is that it relied on professional advice sec_6664 the regulation tells us that visionmonitor’s reliance must also have been under all the circumstances reasonable and in good_faith see sec_1_6664-4 income_tax regs the caselaw lists three factors 115_tc_43 aff’d 299_f3d_221 3d cir was the adviser a competent professional who had sufficient expertise to justify reliance did the taxpayer provide necessary and accurate information to the adviser did the taxpayer actually rely in good_faith on the adviser’s judgment the key figure here is rick sympson sympson was the longtime attorney and tax preparer for visionmonitor and the mantors he knew the ins-and-outs of the business and had established himself as an experienced tax professional he’s a certified tax specialist and has more than years of experience we take no issue with his competence whether visionmonitor provided accurate information to sympson is a closer question the promissory notes themselves are riddled with errors and inconsistencies smith’s notes have discrepancies between their nominal amounts and parenthetical figures and though signed those notes aren’t dated the notary statement attached to each dated date and date is well after visionmonitor’s prior tax_year had closed but the partnership returns credit each note as a capital_contribution for the preceding tax_year mantor’s notes have the right amounts and a dated notary statement--but are unsigned we also could not figure out why notes dated two months apart the mantor note dated date and the smith note dated date are accounted for in two different years these problems may push neonatology’s second prong to poke at visionmonitor’s defense but we don’t think they push hard enough to puncture it the test tells us to look at whether visionmonitor provided necessary and accurate information to sympson because a penalty is applicable as a result of a position taken on a return we look to see if visionmonitor provided what information it had before it filed its returns and not just when sympson was giving his oral advice to mantor we think accuracy here means holding nothing back and letting the professional give his opinion on the notes and associated records in all their confusing messiness and on this point we find both mantor and sympson credible in saying that sympson had access to all the records he needed when he prepared the returns as he had for many years in the past we also believe sympson’s testimony that mantor discussed the factual background with him even though mantor is far more formally educated and numerate than the taxpayer in cox v commissioner tcmemo_2005_288 wl at 90_tcm_599 we find that his openness with his tax adviser is similar cf 70_tc_158 ohana v commissioner tcmemo_2014_83 at hristov v commissioner tcmemo_2012_147 wl at 103_tcm_1792 we have little problem in finding that visionmonitor actually relied on sympson’s advice--his conclusion that the notes were additions to visionmonitor’s capital and the capital accounts of smith and mantor was set out on the company’s returns and we have little trouble in finding that this reliance was in good_faith in a case like this one--where visionmonitor secured smith and mantor’s promises to increase their personal risk alongside their promise to extend their personal credit to the firm’s vendors--advice from a longtime tax adviser that this increased smith’s and mantor’s bases would seem reasonable to mantor even though we can’t agree that the contribution of the notes increased their bases we cannot find mantor’s and through mantor visionmonitor’s reliance on sympson’s reading of the subtleties in the caselaw in bad faith that makes this a split result which means that decision will be entered under rule
